DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 28, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Lu (U.S. Patent Application No. 2012/0137168 A1) discloses: An error correction method of a memory controller (memory controller 140) configured to control a memory module (one memory module 150) including [] memory [modules] (Paragraph [0031]: “Each of the memory modules 150 is consisted of a plurality of memory cells, and the memory cells are divided into a plurality of pages.”) . . . and configured to . . . correct[] an error in the data, the error correction method comprising:
determining whether the data, received from the memory module, includes an error that is correctable;
determining whether physical replacement of a memory cell storing the data is required;
selecting a first error correction mode when the error is correctable and the physical replacement is required;
selecting a second error correction mode when the error is correctable and the physical replacement is not required; and
performing an error correction operation on the data according to the selected error correction mode 
(Paragraph [0047]: “In detail, in the page memory mode, the processor 110 of the electronic device 100 continues executing the operating system, and when the operating system reads the memory 120, the processor 120 detects and corrects the correctable error of each page of the memory modules 150 through the memory controller 140. The processor 110 enables, for example, an error page register in the memory 120 to enable the function of system interrupt capable of correcting errors. When the memory controller 140 detects the correctable error, the memory controller 140 records the page address, where the correctable error occurs, into the error page register and transmits a system interrupt to execute the interrupt processing module 130. The interrupt processing module 130 also recognizes which page has the correctable error by reading the pages having the correctable error recorded in the error page register.”
Paragraph [0048]: “Then, the interrupt processing module 130 accumulates the number of times that the correctable error occurs in each page and compares the number with a threshold to determine whether the accumulated number is greater than the threshold. When the interrupt processing module 130 determines that the number of times that the correctable error occurs in one of the pages is greater than the threshold, the interrupt processing module 130 determines that the page is a damaged page and obtains one of the undamaged page from the damaged memory modules 150 as a spare page to backup data of the damaged page.”
Paragraph [0049]: “After finishing backing up the data, the interrupt processing module 130 records a mapping address of the damaged page and the spare page into a page mapping table in the memory controller 140. The interrupt processing module 130 uses, for example, a method of memory address remapping to map the address of the damaged page to the address of the spare page and insert the addresses of damaged page and the spare page respectively into empty columns of the page mapping table.”
Paragraph [0052]: “According to the foregoing method for protecting data, the electronic device can continue using the undamaged pages in the damaged memory module to correct the correctable error when the preset memory mode is the mirror memory mode, and the uncorrectable error and the correctable error have occurred, such that the redundant lost of the memory would not be occurred and the function for protecting data of the memory is kept.”
The Examiner finds, in the page memory mode, the processor 110 of the electronic device 100 reading the memory 120 to detect and correct the correctable errors of each page of the memory modules 150 through the memory controller 140 as disclosed in Lu teaches the claimed “error correction method comprising: determining whether the data, received from the memory module, includes an error that is correctable”.
The Examiner further finds the switching from the page memory mode to the spare memory mode when the interrupt processing module 130 determines that the number of times that the correctable error occurs in one of the pages is greater than the threshold, determining that the page is a damaged page, and obtaining one of the undamaged page from the damaged memory modules 150 as a spare page to backup data of the damaged page as disclosed in Lu teaches the claimed “selecting a first error correction mode when the error is correctable and the physical replacement is required”.
The Examiner further finds the electronic device continuing using the undamaged pages in the damaged memory module to correct the correctable error when the preset memory mode is the mirror memory mode as disclosed in Lu teaches the claimed “selecting a second error correction mode when the error is correctable and the physical replacement is not required; and performing an error correction operation on the data according to the selected error correction mode.”).
Lim et al (U.S. Patent Application Publication No. 2018/0101424 A1) discloses: a memory module (memory system 100) first memory chips (DRAM chips 121_1 to 121_5), each having a first input/output width (Paragraph [0109]: “In the embodiments described above, DRAM chips mounted on a module board have the unit of input/output corresponding to a data width of X4 or X8. However, embodiments of the inventive concept are not limited thereto and the DRAM chips may be modified to have the unit of input/output corresponding to a data width of X16 and the like.”), and configured to store data and at least one second memory chip (121_M) having a second input/output width (Paragraph [0109]: “In the embodiments described above, DRAM chips mounted on a module board have the unit of input/output corresponding to a data width of X4 or X8. However, embodiments of the inventive concept are not limited thereto and the DRAM chips may be modified to have the unit of input/output corresponding to a data width of X16 and the like.”) and configured to store an error correction code for correcting an error in the data (Paragraph [0050]: “As in the embodiment described above, each of the DRAM chips 121_1 to 121 M may include an In-DRAM ECC (not shown) and may generate a fail bit, which indicates that an error was detected in read data of that DRAM chip 121_n but that error correction was not possible through a chip level error detection operation on read data (and/or indicates that an error remains in the read data). M fail bits Fail [1:M] may be generated from the group of DRAM chips 121_1 to 121_M of the semiconductor memory device 120, and fail information Info_F may be generated through a calculation operation using the M fail bits Fail [1:M] and be output to the memory controller 110.”
The Examiner finds the DRAM chips 121_1 to 121_M having both read data and ECC and being coupled to buses with the same input/output widths as disclosed in Lim teaches the claimed “memory module including first memory chips, each having a first input/output width, and configured to store data and at least one second memory chip having a second input/output width and configured to store an error correction code for correcting an error in the data”.).
However, the Examiner finds Lu and Lim do not teach or suggest the claimed “error correction method of a memory controller configured to control a memory module including first memory chips, each having a first input/output width, and configured to store data and at least one second memory chip having a second input/output width and configured to store an error correction code for correcting an error in the data, the error correction method comprising: determining whether the data, received from the memory module, includes an error that is correctable; determining whether physical replacement of a memory cell storing the data is required; selecting a first error correction mode when the error is correctable and the physical replacement is required; selecting a second error correction mode when the error is correctable and the physical replacement is not required; and performing an error correction operation on the data according to the selected error correction mode.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 6, Lim et al (U.S. Patent Application Publication No. 2018/0101424 A1) discloses: A computing system (memory system 100) comprising:
at least one memory module (semiconductor memory device 120);
at least one nonvolatile memory module (Paragraph [0032]: “For example, the semiconductor memory device 12 may be implemented with a non-volatile memory chips such as a flash memory, Magnetic RAM (MRAM), Ferroelectric RAM (FeRAM), Phase Change RAM (PRAM), or Resistive RAM (ReRAM). Each of the memory chips 12_1 to 12_M may correspond to a DRAM chip according to various standards such as DDR, DDR2, DDR3, DDR4, and DDR5.”
Although semiconductor memory device 12 is part of Figure 1, the “configuration [of] the memory system 100 shown in FIG. 2 is substantially the same as that of the memory system 10 shown in FIG. 1”. See Lim ¶ 48. Therefore, the DRAM chips 121_1 to 121_M of Figure 2 may be implemented with non-volatile memory chips.); and
at least one processor configured to control the at least one memory module and the at least one nonvolatile memory module (Paragraph [0035]: “The memory controller 11 may be a semiconductor device comprising one or more semiconductor chips and interface with a host computer, such as an application processor (not shown), to control memory access requests by the host.”),
wherein the at least one memory module comprises:
at least one first memory chip (DRAM chips 121_1 to 121_5) having a first input/output width and configured to store data (Paragraph [0109]: “In the embodiments described above, DRAM chips mounted on a module board have the unit of input/output corresponding to a data width of X4 or X8. However, embodiments of the inventive concept are not limited thereto and the DRAM chips may be modified to have the unit of input/output corresponding to a data width of X16 and the like.”); and
at least one second memory chip (121_M) having a second input/output width . . . and configured to store an error correction code for correcting an error in the data (Paragraph [0050]: “As in the embodiment described above, each of the DRAM chips 121_1 to 121 M may include an In-DRAM ECC (not shown) and may generate a fail bit, which indicates that an error was detected in read data of that DRAM chip 121_n but that error correction was not possible through a chip level error detection operation on read data (and/or indicates that an error remains in the read data). M fail bits Fail [1:M] may be generated from the group of DRAM chips 121_1 to 121_M of the semiconductor memory device 120, and fail information Info_F may be generated through a calculation operation using the M fail bits Fail [1:M] and be output to the memory controller 110.”
The Examiner finds the DRAM chips 121_1 to 121_M having both read data and ECC and being coupled to buses with the same input/output widths as disclosed in Lim teaches the claimed “wherein the at least one memory module comprises: at least one first memory chip having a first input/output width and configured to store data; and at least one second memory chip having a second input/output width . . . and configured to store an error correction code for correcting an error in the data”.).
Liu et al. (U.S. Patent Application No. 2014/0258811 A1) discloses: a first input/output width and configured to store data; and . . . a second input/output width, different from the first input/output width, and configured to store an error correction code for correcting an error in the data (Paragraph [0084]: “A first data bus 711 with X data lines coupling the first buffer 720 to the memory array 710 has a first data bus width equal to or greater than a second data bus width of Y bits of a second data bus 721 coupling the second buffer 730 to the first buffer 720, where the second data bus width is greater than a width of the first data path 770A or the second data path 770B.”
The Examiner finds the first data bus 711 having a greater width than the second data bus width of Y bits of second data bus 721 for transferring the data and ECC from/to the memory array 710 as disclosed in Liu teaches the claimed “first input/output width and configured to store data; and . . . a second input/output width, different from the first input/output width, and configured to store an error correction code for correcting an error in the data.”).
However, the Examiner finds Lim and Liu do not teach or suggest the claimed “computing system comprising: at least one memory module; at least one nonvolatile memory module; and at least one processor configured to control the at least one memory module and the at least one nonvolatile memory module, wherein the at least one memory module comprises: at least one first memory chip having a first input/output width and configured to store data; and at least one second memory chip having a second input/output width, different from the first input/output width, and configured to store an error correction code for correcting an error in the data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 6 as allowable over the prior art.  

	Claims 2-5 and 7-8 are also be allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112